On September 15, 2000, this court suspended respondent, Jeffrey D. Johnson, from the practice of law pursuant to Gov.Bar R. V(5), and referred the matter to the Office of Disciplinary Counsel for investigation and commencement of disciplinary proceedings. It now appearing to the court that the Office of Disciplinary Counsel is unable to conduct an investigation due to a conflict,
IT IS HEREBY ORDERED, sua sponte, that this matter be referred to the Ohio State Bar Association for investigation and commencement of disciplinary proceedings.